        Case: 20-72430, 08/18/2020, ID: 11793116, DktEntry: 2, Page 1 of 1
      Case 1:18-cr-00155-LJO-SKO Document 44 Filed 08/18/20 Page 1 of 1


                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         AUG 18 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
In re: SANDRA HAAR.                              No.    20-72430
______________________________
                                                 D.C. No.
SANDRA HAAR,                                     1:18-cr-00155-LJO-SKO-1
                                                 Eastern District of California,
                Petitioner,                      Fresno

 v.                                              ORDER

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF
CALIFORNIA, FRESNO,

                Respondent,

UNITED STATES OF AMERICA,

                Real Party in Interest.

Before: SILVERMAN, McKEOWN, and BRESS, Circuit Judges.

      The petition for a writ of mandamus is denied without prejudice to the filing

of a new petition if the district court has not ruled on petitioner’s motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) within 10 days.
